Citation Nr: 0114754	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to June 23, 1994, for 
dependency and indemnity compensation (DIC) based on service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1943 to October 
1945 to include a period of captivity as a prisoner-of-war 
(POW).  He also had prior active service.  He died in 
December 1982; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boston, Massachusetts.


FINDINGS OF FACT

1.  The veteran died in December 1982.

2.  In a final decision dated in October 1984, the Board 
denied the appellant entitlement to service connection for 
the cause of the veteran's death.

3.  The appellant has not raised a claim of clear and 
unmistakable error (CUE) in the October 1984 Board decision.

4.  In February 1989 and again in December 1993, the RO 
informed the appellant of the requirement that she submit new 
and material evidence if she desired to reopen her claim for 
DIC. 

5.  Thereafter, an application to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death was not received until June 23, 1994.

6.  New and material evidence to reopen the claim for DIC 
based on service connection for the cause of the veteran's 
death was received subsequent to December 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 1994, 
for DIC based on service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.158, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Criteria

DIC based on service connection for the cause of the 
veteran's death is warranted if the evidence shows that 
service-connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

DIC is also payable under certain circumstances if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability which 
had been totally disabling for a specified period of time.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000) (formerly 
§ 410(b)).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400. 

Benefits based on service-connected death after separation 
from service will be assigned effective the first day of the 
month in which the veteran's death occurred if claim is 
received within one year after the date of death; otherwise, 
the effective date will be the date of receipt of claim.  
38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  Where a 
benefit is granted pursuant to receipt of new and material 
evidence after a final disallowance, the effective date of 
the grant will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2000).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, DIC or a monetary 
allowance under the provisions of 38 U.S.C. § 1805 based on 
such evidence shall commence not earlier than the date of 
filing of the new claim.  38 C.F.R. § 3.158. 

II.  Factual Background

The veteran died in December 1982.  In a final decision dated 
in October 1984, the Board denied entitlement to service 
connection for the cause of the veteran's death.  In a final 
decision dated in November 1987, the Board denied entitlement 
to DIC under 38 U.S.C. § 410(b). 

Later in November 1987, and again in December 1987, the RO 
received letters in which the appellant requested copies of 
two letters she had previously written relevant to her 
appeal.  On January 29, 1988, the RO received a letter in 
which the appellant again requested copies of the letters in 
question.  In April 1988, the appellant's service officer 
wrote a letter on her behalf asking for copies of the 
identified letters, and in May 1988, the RO again received a 
letter from the appellant asking for the letter in question.

On August 2, 1988, the RO received a letter in which the 
appellant addressed her Senator and referenced prior attempts 
to obtain VA death benefits.  She stated that she had 
abandoned such course "at least temporarily."  She put 
forth arguments pertinent to the length of the veteran's 
total disability status prior to his death.  She then 
indicated that she had been having difficulty obtaining 
copies of letters written in connection with her cause of 
death claim.  She requested assistance in pursuit of 
potential benefits under 38 U.S.C. § 410(b), pertaining to 
the potential entitlement to benefits based on a veteran 
having been 100 percent disabled for 10 years prior to his 
death.  The claims file thereafter reflects correspondence 
between VA, the appellant and Senator Kennedy pertinent to 
the above-cited correspondence, dated up and until January 
1989.  

By letter dated February 16, 1989, the RO advised the 
appellant that her DIC claim had previously been denied by 
the Board on two occasions.  She was further advised that 
such Board decisions became final and that new evidence was 
required to reopen her claim.  She was informed that upon 
receipt of such evidence her claim would be reviewed and a 
decision would be made.

On August 18, 1989, the RO received a letter in which the 
appellant requested her claim be reopened.  She advised that 
new evidence would be submitted.  The next evidence in the 
claims file is a letter marked as received December 2, 1993.  
That letter is from the appellant and addressed to Senator 
Kennedy.  The appellant related her past appeals and 
referenced congressional committees in which rules were 
suspended in certain cases.  She stated that her case was 
deserving of such treatment.  By letter dated December 3, 
1993, the RO advised the appellant of governing law and that 
in the absence of new and material evidence no further action 
would be taken at that time.

On June 23, 1994, the RO received a letter in which the 
appellant claimed VA had not applied the principles of 
reasonable doubt to her claim.  She also identified treatment 
by two VA physicians who discontinued the veteran's blood 
pressure medication in or around 1967.  She related the 
veteran became ill and was treated for a stroke in 1972.  
Also received that date was a letter from Senator Kennedy 
indicating the appellant's intent to reopen her claim.  By 
rating decision dated in April 1997, the RO found that no new 
and material evidence had been submitted and accordingly 
denied reopening of the appellant's claim.  She appealed.

In a decision dated in November 1999, the Board found that 
new and material evidence had been received to reopen the 
appellant's claim, and further determined that the cause of 
the veteran's death was service-connected.  The evidence the 
Board found to be new and material was received subsequent to 
December 1994.  The RO implemented the Board's decision by 
rating decision dated in December 1999, and assigned an 
effective date of June 23, 1994, for the grant of service 
connection for the cause of the veteran's death.

III.  Analysis

The appellant claims entitlement to DIC benefits back to 
1983, the time of her original claim for death benefits.  She 
in essence argues that evidence presented at a hearing in 
October 1983, as well as other evidence in the claims file in 
1983 supported a grant and that thus, benefits should be 
established back to that time.  However, Board decisions 
denying such benefit in October 1984 and November 1987 are 
final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. § 7104(b) 
(2000)].  

A final and binding decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE as 
provided by law and regulations.  Under 38 U.S.C.A. § 7111 
(West 1991 & Supp. 2000), the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c) (2000).  A party to a Board 
decision may initiate review to determine whether CUE exists 
in the Board decision by filing of a motion specifically 
identifying the cue upon which the motion is based.  38 
C.F.R. §§ 20.1400, 20.1404 (2000).  The appellant has not 
filed such a motion or alleged CUE in either of the prior 
Board decisions.  Accordingly, an effective date earlier than 
the date of the November 1987 Board decision is not 
warranted.

If a claim of entitlement has been previously denied and that 
decision became final, as in this case, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.  
In the November 1999 decision, the Board granted reopening of 
the appellant's claim based on the receipt of new and 
material evidence in the form of hospital records, a 
physician's opinion and testimony offered by the appellant 
and her son.  The new and material evidence was received 
subsequent to December 1994.  As set out above, the law 
provides that where a benefit is granted pursuant to receipt 
of new and material evidence after a final disallowance, the 
effective date of the grant will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  

The focus of discussion in this case is thus whether the 
appellant is entitled to benefits at an earlier date, in 
effect, a date between the Board's final decision of October 
1984 and June 23, 1994.  In this regard, the Board notes that 
the decision of November 1987 denied DIC benefits under 
§ 410(b), a benefit which has not been granted to this date.  
The November 1987 Board decision did not address DIC benefits 
based on service connection for the cause of the veteran's 
death.

In response to what it considered to be attempts to reopen 
the claim for DIC benefits, the RO informed the appellant in 
February 1989 and December 1993 of the requirement that she 
submit new and material evidence if she desired to reopen the 
claim.  The appellant submitted no evidence relative to the 
cause of death claim until after December 1994.  Therefore, 
any claim to reopen which was pending in December 1993 was 
abandoned.  See 38 C.F.R. § 3.158.  Thereafter, there is 
nothing in the record which be construed as a claim to reopen 
prior to the receipt of the appellant's statement on June 23, 
1994.  Consequently, that is the earliest possible effective 
date of DIC based on service connection for the cause of the 
veteran's death.

Finally, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the appellant's claim, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law.  This liberalizing law is 
applicable to the instant claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board notes that the record reflects that the appellant 
has been informed of the criteria for an earlier effective 
date.  Moreover, the facts upon which the Board has 
determined that an earlier effective date is not warranted 
are not in dispute.  Specifically, the appellant has not 
filed a motion for revision of the October 1984 Board 
decision on the basis of CUE or alleged that the decision was 
based on CUE.  The appellant has not alleged that the new and 
material evidence warranting reopening of the claim for 
service connection for the cause of the veteran's death was 
received within one year of the RO's December 1993 letter 
informing her of the requirement that she submit new and 
material evidence if she desired to reopen her claim.  
Finally, she has not alleged that the claim to reopen 
following the December 1993 letter was received prior to June 
23, 1994.  In a case such as this where the facts are not in 
dispute and the claim is denied because of the absence of 
legal merit, see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), there is no additional evidence or information which 
could be obtained to substantiate the claim.  Therefore, 
there is no prejudice to the appellant as a result of the 
Board denying the claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.  


ORDER

An effective date prior to June 23, 1994, for the grant of 
DIC based on service connection for the cause of the 
veteran's death is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

